DETAILED ACTION
A.	This action is in response to the following communications: Amendment filed: 03/07/2022. This action is made Final.
B.	Claims 1-14 and 16-26 remain pending.
 
  

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 1-14 and 16-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanologia Laser e-Mark Software Manual – NPL 2015, herein Jeanologia in view of Jeanologia – NPL (https://www.youtube.com/watch?v=2WWqW4MLnDs) “Jeanologia; Part 3/5; Light PP Spray”, herein referred to as “Jeanologia II”.

PDF’s Attached to office action.


As for claim 1, Jeanologia teaches. A method comprising:
in a garment design tool, allowing a user to create a garment design by selecting a
garment template and a damage asset, wherein the damage asset comprises at least one of a hole or emerging hole (pg. 8 section 2.1 e-Mark 2.0 is a garment design tool for laser design on garments); and

in the garment design tool, showing on a computer screen a preview image of the
garment design as customized by the user with the garment template and damage asset, wherein the preview image comprises a photorealistic visualization of the garment design after a postlaser wash (pg. 13 4.1 e-Mark interface shows a photorealistic visualization of garment (jeans) that will be used do design damage asset to be lasered onto said jeans), and an image of the selected damage asset is created by creating a damage shape in a single color, using a laser to create the damage asset on a fabric, after washing of the fabric with the lasered damage asset, capturing an image of the damage shape on the fabric (fig. 6.1 is example of damage asset selected within user interface, this section teaches how the user selects an asset and manipulates it on a preview of the garment to be lasered), and

using the image of the damage shape as the damage asset in the preview image of the
garment design (page 55, once a design is complete it can be saved and sent as a .JEAN laser marking file).

Jeanologia does not specifically show within the document that the interface is color graphics; however in another Jeanologia reference, Jeanologia II as shown on a YOUTUBE video the interface is shown as in color wherein the user is able to place color graphics onto the image/video of the jean and a live feed shows the wash process in color as shown on the right side of the video in which a visualization of the jeans are displayed in color.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because both references are describing the same software from the same company Jeanologia.


As for claim 2, Jeanologia teaches. The method of claim 1 comprising:
in the garment design tool, allowing the user to alter a sizing of the damage asset relative to the garment template (pg. 27 6.9 transforming objects allows for manipulation of assets such as moving, sizing, skew and rotate).

As for claim 3, Jeanologia teaches. The method of claim 2 wherein as the user adjusts the sizing, the altered sizing of the
damage asset is displayed on the computer screen in real time (pg.27 transform tool allows for real-time transforming of damage asset overlaid on pants displayed in UI).. 

As for claim 4, Jeanologia teaches. The method of claim 1 comprising: in the garment design tool, allowing the user to alter a position of the damage asset relative to the selected garment template (pg.34 transform tool allows for real-time transforming of damage asset overlaid on pants displayed in UI).

As for claim 5, Jeanologia teaches. The method of claim 4 wherein as the user adjusts the position, the altered positioning of the damage asset is displayed on the computer screen in real time (pg.34 transform tool allows for real-time transforming of damage asset overlaid on pants displayed in UI)..

As for claim 6, Jeanologia teaches. The method of claim 1 wherein the damage asset comprises a rip  (pg.30 rips are formed from design choice).

As for claim 7, Jeanologia teaches. The method of claim 1 wherein the garment design comprises a design for a pair of Pants (pg.8 wash on denim material, be it jeans shorts jacket etc…). 

As for claim 8, Jeanologia teaches. The method of claim 1 wherein the garment design comprises a design for a pair of Shorts (pg.8 wash on denim material, be it jeans shorts jacket etc…).

As for claim 9, Jeanologia teaches. The method of claim 1 wherein the garment design comprises a design for a pair of Jeans (pg.8 wash on denim material, be it jeans shorts jacket etc…).

As for claim 10, Jeanologia teaches. The method of claim 1 wherein the garment design comprises a design for a jacket (pg.8 wash on denim material, be it jeans shorts jacket etc…).

As for claim 11, Jeanologia teaches. The method of claim 1 wherein in the preview image, an opacity of an edge of the
image of the damage asset is reduced to blend with the garment template (pg.54 FIT template).

As for claim 12, Jeanologia teaches. The method of claim 1 wherein the single color of the damage shape is black (fig.8.6 black design, in a grey scale which can be dialed at 255 black).

As for claim 13, Jeanologia teaches. A method comprising:
using a garment design tool, allowing a user to create a garment design by selecting a
damage asset before the garment design is manufactured using a laser (pg. 8 section 2.1 eMark 2.0 is a garment design tool for laser design on garments); 
showing the damage asset on a computer screen to the user using a previously captured image of at least one of a hole or emerging hole created by a laser (pg. 13 4.1 eMark interface shows a photorealistic visualization of garment (jeans) that will be used do design damage asset to be lasered onto said jeans);
(fig. 6.1 is example of damage asset selected within user interface, this section teaches how the user selects an asset and manipulates it on a preview of the garment to be lasered); and after the damage asset is selected, allowing the user to alter a position of the damage asset, wherein as the user adjusts the position of the damage asset, the altered positioning of the damage asset is displayed on the computer screen in real time (pg. 27 6.9 transforming objects allows for manipulation of assets such as moving, sizing, skew and rotate).

Jeanologia does not specifically show within the document that the interface is color graphics; however in another Jeanologia reference, Jeanologia II as shown on a YOUTUBE video the interface is shown as in color wherein the user is able to place color graphics onto the image/video of the jean and a live feed shows the wash process in color as shown on the right side of the video in which a visualization of the jeans are displayed in color.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because both references are describing the same software from the same company Jeanologia.


As for claim 14, Jeanologia teaches. The method of claim 13 comprising:
in the garment design tool, allowing the user to alter a sizing of the damage asset,
wherein as the user adjusts the sizing of the damage asset, the altered sizing of the damage asset is displayed on the computer screen in real time (pg. 27 6.9 transforming objects allows for manipulation of assets such as moving, sizing, skew and rotate; pg.35 real time preview of final design).




As for claim 16, Jeanologia teaches. The method of claim 13 wherein the previously captured image of at least one of a
hole or emerging hole was created by forming a damage shape in a single color,
using a laser to create the damage shape on a fabric, after washing the fabric with the damage shape, capturing an image of the damage shape on the fabric, and using the image of the damage shape as the previously captured image (pg.47 your own designs are stored here that were created within the eMarks UI).

As for claim 17, Jeanologia teaches. A method comprising: creating an image of a damage shape in a single color (pg.30 greyscale to black color of damage assets);
storing the damage shape in a damage asset laser file (2.3 eMark flow from startup operation);

based on the damage asset laser file, using a laser to form a damaged region in a first
material based on the damage shape (pg.30 damage asset selected from tool box);

washing the first material with the damaged region to reveal a hole (pg.30 rips are formed from design choice);

after the washing, capturing an image of the hole in the first material that corresponds to
the damage shape (pg.47 your own designs are stored here that were created within the eMarks UI); and

using the image of the hole in the first material as a preview image of a damage asset that corresponds to the damage shape in a digital design tool, wherein the digital design tool allows a user to create a garment design and view a photorealistic visualization of the garment design comprising the preview image of the damage asset (pg.50 your own designs are imported/created and stored here that were created within the eMarks UI).

Jeanologia does not specifically show within the document that the interface is color graphics; however in another Jeanologia reference, Jeanologia II as shown on a YOUTUBE video the interface is shown as in color wherein the user is able to place color graphics onto the image/video of the jean and a live feed shows the wash process in color as shown on the right side of the video in which a visualization of the jeans are displayed in color.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because both references are describing the same software from the same company Jeanologia.


As for claim 18, Jeanologia teaches. The method of claim 17 comprising:
in the digital design tool, allowing the user to create a garment design by selecting a
garment template and the damage asset, based on the preview image of the damage asset; and showing on a computer screen the preview image of the garment design as customized by the user with the garment template and damage asset (pg.48 preview of design damage asset).

As for claim 19, Jeanologia teaches. The method of claim 18 comprising: using a laser to create the damage asset on an outer surface of a garment corresponding to the garment design based on a laser input file comprising the damage shape, wherein based on the laser input file, at a location specified for damage asset, the laser forms a damaged region in a second material in a shape corresponding to the damage shape (pg.,47 gallery; fig. 6.1 is example of damage asset selected within user interface, this section teaches how the user selects an asset and manipulates it on a preview of the garment to be laser).

As for claim 20, Jeanologia teaches. The method of claim 19 wherein the first material comprises a denim and the second material comprises a denim (pg.8 any colors of denim can be treated with laser washing machine).

As for claim 21, Jeanologia teaches. The method of claim 19 wherein the first material comprises a different shade from
the second material (pg.8 any colors of denim can be treated with laser washing machine).

As for claim 22, Jeanologia teaches. The method of claim 19 wherein the first material comprises a different weight from
the second material  (pg.45 breakage type is intensity value setting of ripping the denim and could be related to type of denim). 

As for claim 23, Jeanologia teaches. The method of claim 17 wherein the single color of the damage shape is black (fig.8.6 black design, in a grey scale which can be dialed at 255 black).

As for claim 24, Jeanologia teaches. The method of claim 17 wherein the hole comprises a shredded appearance after
Washing (pg.45 breakage type is intensity of ripping the denim).


As for claim 25, Jeanologia teaches. The method of claim 18 comprising:
in the digital design tool, allowing the user to alter a position of the damage asset,
wherein as the user adjusts the position of the damage asset, the altered positioning of the damage asset is displayed on the computer screen in real time (pg.27 transform tool allows for real-time transforming of damage asset overlaid on pants displayed in UI).

As for claim 26, Jeanologia teaches. The method of claim 18 comprising: in the digital design tool, allowing the user to alter a sizing of the damage asset, wherein as the user adjusts the sizing of the damage asset, the altered sizing of the damage asset is displayed on the computer screen in real time (pg.34 transform tool allows for real-time transforming of damage asset overlaid on pants displayed in UI).



(Note:) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 03/07/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        May 24, 2022